HamiltoN, Judge,
delivered tbe following opinion:
Tbis matter comes np on a motion of the defendant to dismiss the suit on three certain grounds. The first is that cer*691tain Maldonados are indispensable parties to tbe suit and have not been brought in.
1. Tbe bill seems to sbow tbat at present tbe Maldonados have no claim at all to tbe property. Their claim on tbe one side was subjected to an attachment at tbe instance of tbe present plaintiffs. They were made parties to tbat suit, the matter was litigated, and, so far as concerns tbe defendant in this suit, they have no claim at all on tbat property except subject to the attachment. But it is said tbat if tbe deed now attacked from tbe Maldonados to defendant Suarez be set aside, then the title will go back to tbe Maldonados and they would have some rights in tbe matter. This, however, would not be tbe equitable procedure. Tbe title would never go back to tbe Maldonados in any except a very technical sense, if any at all. It would go back to tbe Maldonados subject to all claims of tbe plaintiffs in this case, and tbe rights between those two sets of parties have been fought out in the suit at Ikw. Tbe matter often comes up in this way, when a deed is attacked for fraud, and it is claimed tbat all parties ever interested in tbe title since tbe fraud should be made parties; but tbat is not true. If a person has parted with tbe title, as these Maldonados profess to have done to Suarez, be has no title left. There is no real interest for him to enjoy. ' There is, of course, tbe fact where a proceeding is attacked for fraud, tbat there is a reflection upon tbe makers of tbe deed; but this is not what is meant by a party in interest. A party in interest to a property suit must be one who will have some pecuniary interest in tbe matter, and tbe court does not see tbat tbe Maldonados will ever in any event have any pecuniary interest in this property. It goes either to Suarez or to Fuentes, but never in any sense does it *692go back to the Maldonados. So far as paying off the judgment is concerned, I presume that could be done just as well now a,d at any other time under the present situation of the title. So the-first ground is refused.
2. The amount of judgment for mesne profits, as set up in the second ground for dismissal, is not averred in the present bill. It seems to the court that this is well taken. Suarez is sued in the alternative in this bill, — either a certain thing is to be done or he is to pay a certain judgment. Of course, he could find out what that judgment is by going to the other suit; but that is not proper pleading. The defendant is entitled to have stated in the complaint or bill what he will have to pay without referring to some other suit. This suit must stand by itself, so that this second ground seems to be well taken.
3. The third ground that the bill makes no proper distinction between two tracts of land referred to does not seem to be well taken. The land which is sought to be subjected in this suit is described in full. That is not contested. There is an incidental reference to some other land transaction between the parties, and that will be a matter of proof whenever they get to an issue. The details of evidence need not be stated in a bill. It seems to the court that enough is stated to lay the ground for taking evidence on the subject.
The result, therefore, is that the motion seems to be well taken on the second ground, and the complainants are allowed five days to meet this; otherwise the bill will be dismissed.